The prosecution is based upon Article 1150 P. C. which denounces as an offense the failure of one driving or controlling an automobile which comes in collision with another to stop and render aid. The punishment was assessed at confinement in the penitentiary for a period of two years.
The state relied upon circumstantial evidence, the sufficiency of which is challenged. We think the evidence sufficient to support the conviction. The state's evidence was, in substance, as follows: The *Page 72 
injured party, Truett Trice, was walking on the Dallas road near the city of Waco. It was a dark night and was raining. Trice wore a yellow raincoat. About 11 o'clock a Ford coupe driven by Leonard Simpson passed Trice. Shortly after the Ford car passed him, a Dodge roadster passed Simpson with Trice on the fender. Simpson had heard a noise as if the roadster had come in contact with some object and had heard someone scream. He stated that it sounded like the scream of a woman. As the Dodge roadster passed Simpson it increased its speed and as it got about half a car length from Simpson, Trice rolled off of the fender. The Dodge roadster went around a corner. Simpson and other witnesses found a Dodge roadster around the same corner with the motormeter broken off and the motor still hot. No one was in the car at the time. They secured the number of the car. Appellant had been driving the car. The occupants of the car that came in collision with Trice did not stop and offer to render aid. Trice was severely injured. After the accident, the motormeter of appellant's car was found to be broken off, the radiator was bent back and the hood injured. A part of the motormeter from appellant's car was picked up within four or five feet from where Trice was lying. According to appellant's version he had damaged his car earlier in the night in an effort to push another car. He denied that he was at the place Trice was injured at the time fixed by the state, declared that he had not collided with Trice and asserted that he had driven along the road at an earlier hour with two young ladies. His testimony was supported by that of other witnesses.
Bill of exception Number 3 complains of the action of the court in refusing to permit a witness to express the opinion that appellant's car could not have been damaged in the manner detailed by state's witnesses by colliding with a man. It is not shown in the bill that the witness was qualified to express the opinion attempted to be elicited. We are, therefore, unable to appraise the bill.
Bill of exception Number 10 deals with the action of the county attorney in propounding to appellant a question as follows: "Now, Gilbert, why don't you tell the jury at least that you are sorry that you run over this man?" Appellant interposed proper objection to the question; the court sustained the objection; and the jury were promptly instructed not to consider the question for any purpose. In view of the prompt action of the court in admonishing the jury not to consider the question for any purpose, we are of the opinion that reversible error is not presented. *Page 73 
We have carefully examined each of appellant's bills of exception and fail to find reversible error.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.